

Exhibit 10.4
NEWFIELD EXPLORATION COMPANY
AMENDED AND RESTATED
2011 ANNUAL INCENTIVE COMPENSATION PLAN


This Amended and Restated 2011 Annual Incentive Compensation (this “Amended and
Restated 2011 Plan”) of Newfield Exploration Company, a Delaware corporation
(the “Company”), is effective as of February 10, 2016.
Recitals:
WHEREAS, effective for the Performance Period beginning on January 1, 1993, the
Board of Directors (the “Board”) of the Company adopted the 1993 Annual
Incentive Plan (the “1993 Plan”), which plan had a purpose substantially similar
to this Amended and Restated 2011 Plan;
WHEREAS, effective for the Performance Period beginning January 1, 2003, the
Board adopted the 2003 Annual Incentive Plan (the “2003 Plan”) and terminated
the 1993 Plan effective as of December 31, 2002;
WHEREAS, effective January 1, 2005, the Board adopted the First Amended and
Restated 2003 Incentive Plan (“First Amended 2003 Plan”) to provide for the
termination of the 2003 Plan upon a change of control, to conform the 2003 Plan
to legislation affecting deferred compensation arrangements and to amend the
2003 Plan in other respects;
WHEREAS, effective July 27, 2007, the Board adopted the Second Amended and
Restated 2003 Incentive Plan (the “Second Amended 2003 Plan”) to further amend
and restate the First Amended 2003 Plan to incorporate certain further changes
to comply with Section 409A of the Internal Revenue Code of 1986 and to conform
the definition of Change of Control in the First Amended 2003 Plan to the
definition used in other arrangements;
WHEREAS, effective January 1, 2011 the Board adopted the 2011 Annual Incentive
Compensation Plan (the “2011 Plan”) and terminated the Second Amended 2003 Plan,
with any awards granted under the 2003 Plan, the First Amended 2003 Plan or the
Second Amended 2003 Plan remaining in effect in accordance with the applicable
terms and conditions of such awards;
WHEREAS, effective February 10, 2016, the Compensation & Management Development
Committee of the Board (the “Committee”), in accordance with the authority
previously vested in it by the Board pursuant to the Committee’s charter and
otherwise, approved an amendment to the 2011 Plan to specify the treatment of
awards under the 2011 Plan upon the occurrence of a change in control; and
WHEREAS, the Company desires to adopt this Amended and Restated 2011 Plan to
incorporate such amendment, effective February 10, 2016.


1



--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the foregoing and for the purpose described
below, effective as of the date first written above, the Company hereby adopts
this Amended and Restated 2011 Plan as set forth herein.
I.
Purpose
This Amended and Restated 2011 Plan is intended to provide a means whereby
employees of the Company and its Subsidiaries may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company and its Subsidiaries, to attract and retain employees of
outstanding competence and ability and to encourage them to remain with and
devote their best efforts to the business of the Company and its Subsidiaries,
and to reward such employees for outstanding performance, thereby advancing the
interests of the Company and aligning employee interests with those of the
Company’s stockholders. To this end, the Amended and Restated 2011 Plan provides
a means of annually rewarding participants based on the overall performance of
the Company and its business units and, where appropriate, on a participant’s
personal performance.  
II.
Definitions
Where the following words and phrases appear in this Amended and Restated 2011
Plan, they shall have the respective meanings set forth below unless their
context clearly indicates to the contrary:
a)    “Award” means an amount granted to an Eligible Employee pursuant to
Article V that is payable on or before March 1 following the Performance Period.
b)    “Board” means the Board of Directors of the Company.
c)    “Change of Control” means the occurrence of any of the following:
i)
the Company is not the surviving Person in any merger, consolidation or other
reorganization (or survives only as a subsidiary of another Person);

ii)
the consummation of a merger or consolidation of the Company with another Person
pursuant to which less than 50% of the outstanding voting securities of the
surviving or resulting corporation are issued in respect of the capital stock of
the Company;

iii)
the Company sells, leases or exchanges all or substantially all of its assets to
any other Person;

iv)
the Company is to be dissolved and liquidated;



2



--------------------------------------------------------------------------------





v)
any Person, including a “group” as contemplated by Section13(d)(3) of the
Securities Exchange Act of 1934, acquires or gains ownership or control
(including the power to vote) of more than 50% of the outstanding shares of the
Company’s voting stock (based upon voting power); or

vi)
as a result of or in connection with a contested election of directors, the
Persons who were directors of the Company before such election cease to
constitute a majority of the Board.

Notwithstanding the foregoing, the definition of “Change of Control” shall not
include (A) any merger, consolidation, reorganization, sale, lease, exchange, or
similar transaction involving solely the Company and one or more Persons that
were wholly owned, directly or indirectly, by the Company immediately prior to
such event, and (B) any event that is not a “change in control event” within the
meaning of Section 409A.
d)    “Code” means the Internal Revenue Code of 1986, as amended.
e)
“Committee” means the Compensation & Management Development Committee of the
Board.

f)    “Company” means Newfield Exploration Company and its successors.
g)    “Effective Date” means February 10, 2016.
h)
“Eligible Employee” means, with respect to a particular Performance Period, each
employee of the Company or a Subsidiary who was (i) employed by the Company or a
Subsidiary on both October 1 and December 31 of such Performance Period and (ii)
recommended by the Chief Executive Officer of the Company to receive an Award.

i)
“Exchange Act” means the Securities Exchange Act of 1934, as amended.

j)
“Incentive Pool” means the aggregate amount to be awarded with respect to a
particular Performance Period as determined pursuant to Article IV.

k)
“Performance Period” means any calendar year beginning on or after January 1,
2011.

l)
“Person” means any individual, partnership, corporation, limited liability
company, trust, incorporated or unincorporated organization or association or
other legal entity of any kind.

m)
“Section 409A” means Section 409A of the Code and any applicable regulations or
rulings thereunder.



3



--------------------------------------------------------------------------------





n)
“Subsidiary” means any entity that is consolidated with the Company for
financial accounting purposes in accordance with generally accepted accounting
principles.

III.
Administration of Plan
This Amended and Restated 2011 Plan shall be administered by the Committee. The
Committee is authorized to interpret this Amended and Restated 2011 Plan and may
from time to time adopt such rules and regulations, consistent with the
provisions of this Amended and Restated 2011 Plan, as it may deem advisable to
carry out this Amended and Restated 2011 Plan. All determinations made by the
Committee under this Amended and Restated 2011 Plan, and all interpretations of
this Amended and Restated 2011 Plan by the Committee, shall be final and binding
on all interested parties.


IV.
Determination of Incentive Pool
The amount of the Incentive Pool for a particular Performance Period shall be
determined in good faith by the Committee on an annual basis, taking into
consideration various factors, including, without limitation, earnings per
share, total shareholder return, cash return on capitalization, increased
revenue, revenue ratios, net income, stock price, market share, return on
equity, return on assets, return on capital, return on capital compared to cost
of capital, return on capital employed, return on invested capital, shareholder
value, net cash flow, operating income, earnings before interest and taxes, cash
flow, cash flow from operations, cost reductions, cost ratios, profit after tax,
performance relative to a peer group and amounts recommended by the Chief
Executive Officer or any consultant engaged by the Committee. As soon as
administratively feasible immediately before or immediately after the end of a
Performance Period, the Committee shall determine the amount of the Incentive
Pool with respect to such Performance Period. If the financial information for
such Performance Period is not final at the time that the Committee meets to
determine the amount of the Incentive Pool, the Committee may use the then best
available estimates of such financial information to determine the amount of the
Incentive Pool. Such determination shall be in writing and shall be filed with
the appropriate records of the Company.
V.
Grant of Awards
At any time and from time to time after the determination of the Incentive Pool
with respect to a Performance Period and prior to the February 28 following the
end of such Performance Period, the Committee shall grant Awards to those
Eligible Employees that the Committee, in its discretion, determines should
receive Awards. The amount of such Awards shall be determined by the Committee
in its discretion and shall not exceed, in the aggregate, the Incentive Pool.
The Committee shall consider the recommendations of the Chief Executive Officer
of the Company in making such determinations.


4



--------------------------------------------------------------------------------





VI.
Duration, Amendment and Termination
a)
The Board shall have the right to amend this Amended and Restated 2011 Plan from
time to time, to terminate it entirely or to direct the discontinuance of Awards
either temporarily or permanently. The Board may make any amendment to any
outstanding Award that it believes is necessary or helpful to comply with any
applicable law including, without limitation, Section 409A. However, no
amendment, discontinuance or termination of this Amended and Restated 2011 Plan
shall operate to annul an outstanding Award unless otherwise provided by the
terms of this Amended and Restated 2011 Plan. The term of this Amended and
Restated 2011 Plan shall be from its Effective Date until terminated by the
Board.

b)
In furtherance, and not in limitation, of paragraph (a) above, at any time
determined by the Board, this Amended and Restated 2011 Plan may be restructured
by the Board to, among any other alterations or changes determined by the Board
in its sole discretion, (i) alter the eligibility requirements for awards under
such plan or (ii) provide for a Performance Period that is shorter or longer.

c)
Notwithstanding any provision of this Amended and Restated 2011 Plan to the
contrary, in the event of a Change in Control: (i) the Committee shall determine
the amount of the Incentive Pool assuming that (A) the Performance Period ended
on the date of the Change of Control, and (B) the determination of whether, and
to what extent, the Company has satisfied the applicable performance factors
shall be based on actual performance of the Company through the date of the
Change of Control; and (ii) each Eligible Employee shall be deemed to have
earned an amount equal to the full amount of the Award that such Eligible
Employee would have been entitled to receive based on the Incentive Pool
determined in accordance with clause (i) of this paragraph, multiplied by the
fraction, the numerator of which is the number of days the Eligible Employee was
employed by the Company or its Subsidiaries during the Performance Period and
the denominator of which is the total number of days in the Performance Period
(the “Pro-Rata Award”), which Pro-Rata Award shall be paid to the Eligible
Employee in cash within 30 days of the Change in Control.

VII.
Miscellaneous
a)
Neither this Amended and Restated 2011 Plan nor any grant of Awards under this
Amended and Restated 2011 Plan shall confer on any employee the right to
continued employment by the Company or any Subsidiary, or affect in any way the
right of the Company or such Subsidiary to terminate the employment of such
employee at any time. Any question as to whether and when there has been a
termination of an employee’s employment and the cause of such termination shall
be determined by the Committee, and its determination shall be final.



5



--------------------------------------------------------------------------------





b)
Except to the extent set forth herein as to the rights of the estates or
beneficiaries of employees to receive payments, Awards under this Amended and
Restated 2011 Plan are non-assignable and non-transferable and are not subject
to anticipation, adjustment, alienation, encumbrance, garnishment, attachment or
levy of any kind.

c)
Neither the establishment of this Amended and Restated 2011 Plan nor the
granting of Awards shall be deemed to create a trust. This Amended and Restated
2011 Plan and all unpaid awards shall constitute an unfunded, unsecured
liability of the Company to make payments in accordance with the provisions of
this Amended and Restated 2011 Plan, and no Person shall have any security or
other interest in any assets of the Company or otherwise.

d)
The existence of this Amended and Restated 2011 Plan and the Awards granted
hereunder shall not affect in any way the right or power of the Board or the
stockholders of the Company to authorize or consummate any merger or
consolidation of the Company, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding.

e)
Neither the officers nor the directors of the Company nor the members of the
Committee shall under any circumstances have any liability with respect to this
Amended and Restated 2011 Plan or its administration except for gross and
intentional malfeasance. The officers and directors of the Company and the
members of the Committee may rely upon opinions of counsel as to all matters,
including the creation, operation and interpretation of this Amended and
Restated 2011 Plan.

f)
No portion of this Amended and Restated 2011 Plan shall be effective at any time
when such portion violates an applicable state or federal law, regulation or
governmental order or directive that is subject to sanctions, whether direct or
indirect.

VIII.
Compliance with Section 409A
The Company intends that this Amended and Restated 2011 Plan by its terms and in
operation meet the requirements of Section 409A so that compensation deferred
under this Amended and Restated 2011 Plan (and applicable investment earnings)
shall not be included in income under Section 409A. Any ambiguities in this
Amended and Restated 2011 Plan shall be construed to effect this intent. If any
provision of this Amended and Restated 2011 Plan is found to be in violation of
Section 409A, then such provision shall be deemed to be modified or restricted
to the extent and in the manner necessary to render such provision in conformity
with Section 409A, or shall be deemed excised from this Amended and Restated
2011 Plan, and this Amended and Restated 2011 Plan shall be construed and
enforced to the maximum extent permitted by Section 409A as if such provision
had been originally incorporated in this Amended and Restated 2011 Plan as so
modified or restricted, or as if such provision had not been originally
incorporated in this Amended and Restated 2011 Plan, as the case may be.


6

